Case 4:19-cr-00160-SDJ-KPJ Document 25 Filed 07/09/19 Page 1 of 6 PageID #: 40




                         IN THE UNITED STATES DISTRICT COU T
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA §                                SEALED
                                               §
  v-                                    §                   No. 4:19CR
                                               §            Judge
                                               §
                                               §
                                               §
  RAFAEL RAMIREZ (3) §

                                                                        U,S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF TEX S

                                                                          JUL I- 2013

                                                                    BY DEPUTY


                                        INDICTMENT
 THE UNITED STATES GRAND JURY CHARGES:

                                         Count One

                                                   Violation: 21 U.S.C. § 846 (Conspiracy
                                                   to Possess with the Intent to Manufacture
                                                   and Distribute Gamma Hydroxybutrate
                                                   ( GHB ))
        That from sometime in or about January 2018, and continuously thereafter up to

 and including July 9, 2019, in the Easte District of Texas and elsewhere,




Indictment/Notice of Penalty - Page 1
Case 4:19-cr-00160-SDJ-KPJ Document 25 Filed 07/09/19 Page 2 of 6 PageID #: 41




 defendants, did knowingly and intentionally combine, conspire, and agree with each other

 and other persons known and unknown to the United States Grand Jury, to knowingly

 and intentionally possess with the intent to manufacture and distribute a mixture or

 substance containing a detectable amount of Gamma Hydroxybutrate ( GHB ), a

 violation of 21 U.S.C. § 841(a)(1).

         In violation of 21 U.S.C. § 846.

                                            Count Two

                                                  Violation: 21 U.S.C. § 846 (Conspiracy
                                                  to Possess with the Intent to Manufacture
                                                  and Distribute Methamphetamine)

         That from sometime in or about January 2018, and continuously thereafter up to

 and including July 9, 2019, in the Eastern District of Texas and elsewhere,




 defendants, did knowingly and intentionally combine, conspire, and agree with each other

 and other persons known and unknown to the United States Grand Jury, to knowingly

 and intentionally possess with the intent to manufacture and distribute 500 grams or more




 Indictment/Notice of Penalty - Page 2
Case 4:19-cr-00160-SDJ-KPJ Document 25 Filed 07/09/19 Page 3 of 6 PageID #: 42




 of a mixture or substance containing a detectable amount of methamphetamine and 50

 grams or more of methamphetamine (actual), a violation of 21 U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.


                                          Count Three

                                                    Violation: Title 21 U.S.C. § 848(a)
                                                    (Continuing Criminal Enterprise)

        That from sometime in or about January 2015, and continuously thereafter up to

 and including October 10, 2018, in the Eastern District of Texas an elsewhere, BIBB

                                          and Rafael Ramirez, defendants herein, did

 unlawfully, knowingly and intentionally engage in a continuing criminal enterprise in that

 they unlawfully, knowingly and intentionally violated 21 U.S.C. § 846 which violation

 includes, but is not limited to, the substantive violations alleged in Counts One and Two

 of this Indictment, to wit: Conspiracy to Possess with the Intent to Manufacture and

Distribute Gamma Hydroxybutrate ( GHB ) or Methamphetamine, and which violations

were part of a continuing series of violations of the Controlled Substances Act, Title 21,

United States Code, Section 801, et seq., undertaken by defendants

                             and Rafael Ramirez, in concert with at least five other persons

with respect to whom and Rafael Ramirez,

 occupied positions of organizer, supervisor, and any position of management, and from

which such continuing series of violations the defendants obtained substantial income

 and resources.


        All in violation of 21 U.S.C. § 848(a).


Indictment/Notice of Penalty - Page 3
Case 4:19-cr-00160-SDJ-KPJ Document 25 Filed 07/09/19 Page 4 of 6 PageID #: 43




            NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
         As a result of committing the offenses charged in this Indictment, the defendants

 shall forfeit to the United States, pursuant to 21 U.S.C. § 846, all property used to commit

 or facilitate the offenses, proceeds from the offenses, and property derived from proceeds

 obtained directly or indirectly from the offenses, including but not limited to:

          All such proceeds and/or instrumentalities are subject to forfeiture by the

 government.



                                                   A TRUE BILL



                                                    GRAND JURY FOREPERSON


 JOSEPH D. BROWN
 UNITED STATES ATTORNEY



 ERNEST GONZALEZ Date
 Assistant United States Attorney




 Indictment/Notice of Penalty - Page 4
Case 4:19-cr-00160-SDJ-KPJ Document 25 Filed 07/09/19 Page 5 of 6 PageID #: 44




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   U ITED STATES OF AMERICA                      §          SEALED
                                                 §
  v.                                             §          No. 4T9CR
                                                 §          Judge
                                                 §
                                                 §
                                                 §
  RAFAEL RAMIREZ (3)                             §
                                                 §
                                                 §
                                                 §
                                                 §
                                                 §
                                                 §
                                                 §
                                          Count One

 Violation: 21 U.S.C. § 846

 Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $1
              million, or both; supervised release of at least three years.

 Special Assessment: $100.00

                                          Count Two


 Violation: 21 U.S.C. § 846

 Penalty: If 500 grams or more of a mixture or substance containing a detectable amount of
                 methamphetamine or 50 grams or more of methamphetamine (actual) not less
                 than 10 years and not more than life imprisonment, a fine not to exceed $10
                 million, or both; supervised release of at least five years

 Special Assessment: $100.00




 Indictment/Notice of Penalty - Page 5
Case 4:19-cr-00160-SDJ-KPJ Document 25 Filed 07/09/19 Page 6 of 6 PageID #: 45




                                          Count Three


 Violation: 21 U.S.C. § 848(a)

 Penalty: Any person who engages in a continuing criminal enterprise shall be
              sentenced to a term of imprisonment which may not be less than 20 years
              and which may be up to life imprisonment, a fine not to exceed $2 million,
              or both; supervised release of at least eight years;

                If any person engages in such activity after one or more prior convictions
                under this section have become final, he or she shall be sentenced to a term
                of imprisonment which may not be less than 30 years and which may be up
                to life imprisonment, a fine not to exceed $4 million, or both; supervised
                release of at least ten years.


 Special Assessment: $100.00




 Indictment/Notice of Penalty-Page 6
